1. It is improper for a receiver to pay over moneys, to any one, without the order of the court. No one' but the court has a right to decide to whom moneys received by him belong, or are payable. Counsel cannot determine that matter to their own satisfaction, and compel a receiver to pay them the moneys to which they think themselves entitled, under penalty of removal.2. Hpon proper application, notice to the parties, and proof, the court will award money in the hands of a receiver to the party entitled. But until the receiver has accounted for the receipt and disbursement of moneys by him, no order can be made for the distribution of it.